EXHIBIT 99.1ASSIGNMENT OF RIGHTS AGREEMENTHereby, AMJ Global LLC. (herein called "AMJ"), located at 26731 Mont Calabasas Drive, Calabasas, California 91302, irrevocably assigns, transfers and conveys in its entirety to Kange Corp., located at 2770 S. Maryland Pkwy. # 302, Las Vegas, Nevada, 89109, all of its rights and obligations that are stipulated and set forth in every and all agreements between AMJ and Blabeey Inc., including but not limited to the agreement between the same dated to 10-26-2015. By:/s/ Victor StepanovBy:/s/ Dr. Art MaloneVictor Stepanov Dr. Art Malonefor Kange Corp.for AMJ Global, LLC.
